DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Restriction portion of the Requirement for Restriction dated April 1, 2022 has been overcome by applicant’s amendments to the claims in the amendment dated June 1, 2022.
	The Election of Species portion of the Requirement for Restriction dated April 1, 2022 has been overcome by applicant’s arguments in the response dated June 1, 2022.
	Accordingly, an action on the merits of all pending claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, line 8, the recitation “the slot” lacks proper antecedent basis and should be corrected to --the at least one slot-- since “at least one slot” has been previously set forth in line 5 of claim 14.
	The recitation “the first ramp” in the last line of claim 14 lacks proper antecedent basis.
	The recitation “the second ramp” in line 1 of claim 16; in lines 2 and 3 of claim 3; and in line 1 of claim 4 lacks proper antecedent basis.
	The recitation “the pin” in line 1 of claim 2; in line 2 (two occurrences) of claim 3; in line 2 of claim 4 should be corrected to --at least one pin-- since “at least one pin” has been previously set forth in line 5 of parent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/027277 A1.
With respect to claims 1 and 14, WO 2015/027277 A1 discloses a connector piece (fig. 9d) forming one half of a coupling structure (fig. 1) (suitable) for making a tool-less attachment in an agricultural vehicle, the connector piece comprising: 
a first distal end forming a plug (cap/cover 55); 
a second distal end (second connector 5 with female end 8) opposite the first distal end (55), the second distal end forming an opening (fig. 1), wherein a wail adjacent the second distal end (8) includes at least one slot (14) adapted to receive a pin (studs 11) of a coupled ancillary connector piece (connector 4), wherein the at least one slot (14) includes a receiving pocket (18) that is circumferentially spaced from an axially-open inlet portion (16, 15) of the slot (14), 
wherein the slot includes an inlet ramp (first ramp wall 23) between the slot inlet portion (16, 15) and the receiving pocket (18), and the inlet ramp (23) is less steeply angled than a second ramp surface (second ramp wail 24 with first portion 27) that forms a portion of the receiving pocket (18) adjacent the first ramp (23; fig. 1, 5, 7; claims 30-33, par. 00133). 
As to claims 2 and 11, the at least one pin 11 has a non-round, multi-sided cross section. 
Regarding claim 3, a second ramp and a portion of the at least one pin 11 necessarily form a “surface-matched pair” as broadly recited.
With respect to claim 4, the second ramp and a portion of the at least one pin 11 are necessarily planar.
As to claims 8 and 15, see Figure 7, with the foot of ramp 22 as reference plane.
Regarding claims 9 and 10, see Figures 1 and 9A-9K showing identically-constructed diametrically-opposed pins 11 that necessarily fit into slots.
Regarding claim 16, see first portion 27.
With respect to claim 20, see the barbed exterior surface 32. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/027277 A1 alone.
WO 2015/027277 A1 discloses the connector as set forth supra.
Claims 5-7 and 17-19 distinguish over WO 2015/027277 A1 in requiring a series of specific angle ratios.
	However, the specific angle ratio definitions set forth supra are within the scope of what the skilled person would determine in his usual engineering practice and using his general knowledge, optionally experimentally, especially since the advantages thus achieved can be readily foreseen in advance, in particular as regards the required resistance.  The application does not indicate any special or surprising technical effect or advantage related to the claimed ratios.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific ratios set forth supra for the connector of WO 2015/027277 A1 for the reasoning set forth supra.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/027277 A1 in view of Landphair et al. US 2006/0243179 A1.
WO 2015/027277 A1 discloses the connector as set forth supra.
Claims 5-7 and 17-19 distinguish over WO 2015/027277 A1 in requiring a seed meter.
	Landphair et al. US 2006/0243179 A1 disclose seed meters 192,194 with hoses having connectors.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the seed meters as disclosed in Landphair et al. US 2006/0243179 A1 each with an associated connector of WO 2015/027277 A1 for greater versatility in use and operation.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2013/013185 A1 discloses a quick connector for a faucet.
WO 2012/077654 A1 discloses a tube body structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



July 28, 2022